El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La corte inferior desestimó una demanda de intervención, por lo que la interventora interpuso recurso de apelación.
En la demanda, tal como quedó enmendada, se alegó que José Orcasitas, en sn testamento abierto otorgado en marzo 2 de 1896, reconoció adeudar a sn hermano José Ramón Or-casitas la suma de 1,500 pesos, disponiendo que esa cantidad fuera pagada de sus bienes, si antes de su fallecimiento no hubiera sido solventada por el testador; que habiendo falle-cido José Orcasitas en el 1898 sin haber satisfecho los ex-presados 1,500 pesos, Josefa Orcasitas, como única y uni*502versal heredera testamentaria, depositó la expresada suma de 1,500 pesos provinciales (equivalentes a $900 moneda ame-ricana) en la mercantil “Sucesores de Orcasitas y Compa-ñía” a la disposición de José Eamón Orcasitas, qnien aceptó la expresada cantidad habiendo convenido con la mercantil “Sucesores de Orcasitas y Compañía” en que la misma con-tinuaría en dicho establecimiento mercantil a disposición dé José Eamón Orcasitas y devengando intereses a razón del 6 por ciento anual, los que serían capitalizados anualmente y se acumularían en el balance anual de la expresada so-ciedad mercantil; que la expresada sociedad fué disuelta en enero de 1910 habiéndose nombrado sucesora, liquidadora y continuadora de la misma a la mercantil A. M. Somoza y Cía.,; que José Eamón Orcasitas falleció bajo testamento en el que instituyó por sus únicos y universales herederos a sus legítimos hijos aquí demandantes; que los demandantes gi-raron contra A. M. Somoza y Cía. en su carácter de liqui-dadora y sucesora de Orcasitas y Cía. a cuenta de la refe-rida cantidad, habiéndose negado dicha mercantil a aceptar el giro, manifestando, lio obstante, estar dispuesta a pagar la totalidad, mediante la correspondiente carta de pago; y que los demandantes han requerido repetidas veces a la-, de-mandada para que satisfaga la cantidad reclamada y sus in-tereses en la forma convenida y reciba la correspondiente carta de pago y .saldo total de la obligación.
Después de desestimar una excepción previa, presentó la. mercantil A. M. Somoza su contestación admitiendo ciertos hechos en una forma más o menos modificada, pero negando que los 1,500 pesos no fueron pagados ni debidos por José Orcasitas al tiempo de su fallecimiento, ni que Josefa Or-casitas hubiese depositado según .lo .alega la parte deman-dante; ni que José Eamón Orcasitas aceptara dicho depósito, ni que. celebrara convenio alguno con los demandados sobre ese particular, ni que los demandados reconocieran jamás deuda alguna en favor de los demandantes, ni que los de-*503mandantes hubiesen jamás requerido a los demandados para el pago de dicha suma o de sus correspondientes intereses. Como suplemento y explicación de estas admisiones y nega-ciones, los demandados afirman que Josefa Oreasitas dió ins-trucciones a los demandados para que de los fondos dispo-nibles que estaban en poder de éstos y que pertenecían a la sucesión, — esto es, a Josefa Oreasitas, — se hiciera una trans-ferencia y consignación de la suma de 1,500- pesos provin-ciales, cargando dicha consignación a la cuenta de dichos fon-dos con el fin de cubrir la cantidad que José Oreasitas en su testamento manifestó hallarse adeudando a su hermano José Bamón Oreasitas; que la transferencia así ordenada se asentó .en los libros de los demandados; que José Ramón Oreasitas nunca aceptó ni reclamó dicha consignación, ni celebró con-venio de ninguna clase relacionado con lá misma, ni con los demandados o sus antecesores; que el interés del 6 por ciento, . se abonaba al expresado capital, pero debido, no como alega la parte demandante, sino por indicación de uno de los socios de la firma hecha algunos años después de -haberse hecho'la consignación, porque,-no habiendo José-Ramón Oreasitas,- a quien constaba perfectamente que la deuda estaba pagada, reclamado ni. aceptado el principal,’ la consignación perma-neció en poder de la parte demandada, como una operación privada entre ella y la Sucesión de José -Oreasitas y hasta tánto fuera entregada era justo que devengara interés etí contra de la demandada; que no todos los demandados estuh vieron representados en el supuesto giro y que la carta-dé-pago fué exigida como demostración', del derecho á cobrar de las personas que la otorgaran, pero s'in constituir admí-' sión del pretendido derecho' al cobro;- ' ’ ■ ’ -1
Como materia nueva Tos demandados alegan-que no ha-biendo nunca reclamado ni don José Ramón Oreasitas-ni. su sucesión, la mencionada transferencia o su consignación, allá-por el mes de abril de 1914, doña Josefa-Oreasitas ordenó a la demandada la devolución de dicha cantidad- y Tsus' inp *504tereses devengados, y la anulación consiguiente de la trans-ferencia o consignación efectuada en febrero de 1901, reinte-grándose en su virtud a dicta doña Josefa Orcasitas de la expresada cantidad, que desde entonces está en su poder.
La demanda de intervención sigue sustancialmente las admisiones, negativas y alegaciones afirmativas de la con-testación, describiendo con un poco de más exactitud la na-turaleza de la transferencia que tizo la interventora se efec-tuara en la cuenta corriente que llevaba con los demandados, señalando así de una manera más directa que se trataba de una mera cuestión de teneduría de libros más bien que de una “consignación a la orden de José Bamón Orcasitas.”
Luego alega como materia nueva lo siguiente:
Que Casiano Orcasitas y Ortiz falleció en San Juan en el 1878 sin dejar herederos forzosos y bajo testamento en que instituye por sus únicos y universales herederos a sus hermanos José, Pedro y José Bamón, y a su hermana Teresa Orcasitas, y dejó y legó al primero la mitad de sus bienes y a los tres restantes la otra mitad, todos sujetos a las cláu-sulas 5, 6 y 7 de dicho testamento (las cuales se insertan) ; que en 1881 José Orcasitas, como albacea y contador-parti-dor de la herencia, liquidó la mercantil Orcasitas y Cía. y distribuyó el caudal hereditario, adjudicándose en la escri-tura de partición a José Bamón Orcasitas la suma de 3,925 pesos, 45 centavos, que correspondía a la tercera parte de la mitad del caudal hereditario; que en agosto de 1879 José Bamón Orcasitas recibió del albacea José Orcasitas la suma de 38,000 reales, o sea; 1,900 pesos españoles, de lo que pu-diera corresponderle en la testamentaría, después del resul-tado de la liquidación que se estaba practicando; que en julio de 1883, José Orcasitas entregó a José Bamón Orcasitas por cuenta de' la herencia expresada la suma de 524 pesos 45 centavos, resultando, por tanto, un total de 2,424 pesos 45 centavos, que recibió hasta esa fecha José Bamón Orcasitas de José del propio apellido a cuenta de la herencia de 3,924 *505pesos 45 centavos procedente de la herencia de sn hermano Casiano, quedando, por tanto, nn balance a su favor de 1,500 pesos ($900 oro americano); que en 1895 José Orcasitas otorgó testamento en el que reconoció adeudar a José Ra-món Orcasitas la suma de 1,500 pesos (esto es, el balance antes mencionado procedente de la herencia expresada) y ordenó que dicha cantidad fuera pagada por sus herederos, si antes no lo hubiere hecho el testador; que José Orcasitas dentro de los dos años y nueve meses que transcurrieron desde la fecha de otorgado el testamento hasta su fallecimiento, que ocurrió en diciembre de 1898, pagó a José Ramón Orea-sitas en distintos plazos la suma de 1,358 pesos 44 centavos, quedando por satisfacer al tiempo del fallecimiento de José Orcasitas por cuenta de la expresada herencia un balance por la suma de 141 pesos, 51 centavos; que con posterioridad al fallecimiento de José Orcasitas, o sea, en febrero de 1901, la interventora, en cumplimiento de lo mandado por él en el' testamento, hizo la transferencia o consignación de 1,500 pesos ($900 oro americano) objeto de este litigio, en previ-sión de que tal deuda no hubiese sido satisfecha por el tes-tador antes de fallecer, pero que con posterioridad a la con-signación expresada vino a su conocimiento de un examen detenido de la documentación del finado que por virtud de los pagos relacionados anteriormente su causante sólo adeu-daba por el concepto mencionado en su testamento la suma de 141 pesos 56 centavos, por lo que, ordenó a Somoza y Compañía, sucesora de Sucesores de Orcasitas & Cía. la anu-lación de la transferencia o consignación de los 1,500 pesos ($900 oro americano) repetida, que fueron entregados a la interventora; que en octubre de 1914, los aquí demandantes, Sucesión de José Ramón Orcasitas, entablaron una demanda en contra de la interventora como constituyente de la suce-sión de su padre José Orcasitas atacando de nulidad la par-tición efectuada por su causante de la herencia relicta por Casiano Orcasitas de conformidad con las cláusulas del tes-*506tamento antes mencionadas, demanda que fue declarada sin lugar por sentencia de la Corte de Distrito de San Juan, Sec-ción Primera, la que es firme en la actualidad; que la Su-cesión de José Orcasitas, compuesta por la aquí interven-tora, contestó y se opuso a la demanda últimamente expre-sada y formuló una contra-demanda contra los allí deman-dantes, la propia Sucesión de José Ramón Orcasitas que atora también es demandante, y en dicta contra-demanda alegó los pagos efectuados por su causante a José Ramón Or-casitas por cuenta de la terencia de Casiano Orcasitas, as-cendentes a. 3,782 pesos 89 centavos (o sea, la propia canti-dad que lia sido alegada anteriormente taberse pagado por' José Orcasitas a su hermano José Ramón Orcasitas) y su-plicó por virtud de dicta contra-demanda que los deman-dantes, que lo fueron en igual concepto en aquella acción, fue-ran condenados a restituir a la aquí interventora las canti-dades así pagadas por su causante, toda vez que ellos ha-bían sido satisfechos en pago del haber hereditario de José Ramón Orcasitas en la herencia de don Casiano, conforme a la partición efectuada por José Orcasitas de acuerdo con el testamento, según el cual perdería la herencia el don José Ra-món Orcasitas si impugnaba o no se conformaba con la par-tición que efectuara José Orcasitas, como en efecto la impug-naron los herederos de José Ramón Orcasitas, aquí deman-dantes, en el pleito antes, mencionado; que la sucesión de Jóse Ramón Orcasitas, ahora demandante, contestó la contra-de-manda mencionada' pero dejó de proponer la reconvención a su favor para el cobro de los 900 dollars. (1,500 pesos) men-cionados como debidos en el testamento de José Orcasitas y consignados por la interventora en la mercantil ‘ ‘ Sucesores de Orcasitas &' Cía.”,' en la forma anteriormente expuesta^ no obstante derivarse' dicha reconvención de la transacción aducida en la contra-demanda, se relacionaba con el objeto de la misma, sé derivaba dé un contrato existente al tiempo de' establecerse la contra-demanda, era a favor de los contra-*507demandados y en contra de la contra-demandante y podía dictarse respecto de ello en el juicio, sentencia separada sobre dicha reconvención; que José Ramón Orcasitas y sn sncesión, por razón de haber impugnado la partición efectuada por José Orcasitas, han perdido los derechos hereditarios otor-gádosles por el testamento de Casiano Orcasitas, según sus expresas disposiciones, y que la deuda de los 900 dollars (1,500 pesos) que se reclama tiene como único origen y pro-cedencia los derecho a la herencia del expresado don Casiano Orcasitas.
La interventora alega además la prescripción a tenor de lo dispuesto en el artículo 1865 del Código Civil,. así como el haber dejado de proponer a su debido tiempo una recon-vención por la que, con arreglo al artículo 112 del Código de Enjuiciamiento Civil, no podrá un demandado o sus cesio-narios entablar posteriormente una causa de acción.
“Cualquiera persona antes de la celebración del juicio podrá in-tervenir en' una acción o procedimiento, si tuviere interés en él asunto en litigio, en el éxito de cualquiera de las partes, o algún de-recho en contra de ambas. Esta intervención tiene lugar cuando a un tercero se le permite ser parte en la acción o procedimiento .se-guido entre otras personas, ya asociándose al demandante para re-clamar lo que se pretenda en la demanda, o yá uniéndose al deman-dado para oponerse a las pretensiones del demandante, o pidiendo algoen sentido adverso a las reclamaciones de demandante y deman-dado, cuya intervención se efectúa por medio de demanda, expo-niendo en ella los motivos en que se funda, presentada con permiso de la corte, y notificada a las .partes que no hubieren, comparecido y a los abogados de las comparecidas, quienes podrán contestar o alegar una excepción a ella,'como si fuese una.demanda ordinaria.”
Art. 72 del Código de Enjuiciamiento Civil.
Se ha dicho que—
“■* * * el interés del interventor debe ser de tal naturaleza, que de no haberse incoado la acción original, y de habéfíá incoado el interventor desde el principio como único demandante, hubiera éste podido obtener sentencia en su favor cuando menos en- parte del remedio perseguido; o de haberse entablado el pleito desde el *508principio en sn contra como demandado, hubiera podido derrotar cuando menos en parte las pretensiones del demandante. Su inte-rés puede ser de derecho o de equidad. Si fuere de equidad, debe ser de tal naturaleza, que constituyese base para su reclamación o de defensa, según el caso, en un pleito independiente en que se le hubiese nombrado como parte original.” Pomeroy, Code Remedies, (4ª. ed.), p. 427, § 324.
Es posible que la definición que se deja transcrita sea en parte algo amplia, pero como regia general, sujeta quizás como la mayor parte de este género de reglas, a posibles ex-cepciones, bastará para caracterizar o distinguir el interés “directo” e “inmediato” de que hablan los casos ya deci-didos. No necesitamos por ahora entrar a discutir respecto de si las peculiares circunstancias de alguno que otro caso imaginable en lo futuro habrá o no de exigir un análisis más escrupuloso de los términos empleados por el Profesor Po-meroy al expresar sus ideas.
En el caso de autos los hechos propuestos por la inter-ventora en su demanda, que para los fines de esta opinión han de ser tenidos por ciertos, no sólo hubieran constituido una buena defensa de haberse incoado desde el principio la acción en contra suya, sino que concluyentemente demues-tran que, como única representante superviviente de su finado padre, deudor primitivo, y como la persona en cuya posesión se hallan en efecto los propios fondos de los cuales se pre-tendía obtener la suma reclamada, la interventora es en rea-lidad de verdad la única j verdadera demandada. En este respecto el presente caso es análogo al de González, Calderón & Cía. v. Córdova Dávila, 25 D. P. R. 674.
Es de revocarse la sentencia recurrida.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.